ACCEPTED
                                                                               05-15-01114-CV
                           05-15-01114-CV                           FIFTH COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                          9/15/2015 3:05:55 PM
                                                                                    LISA MATZ
                                                                                        CLERK

                     No.__________________________

                     IN THE COURT OF APPEALS              FILED IN
                                                   5th COURT OF APPEALS
                 FOR THE FIFTH JUDICIAL DISTRICT       DALLAS, TEXAS
                          DALLAS, TEXAS            9/15/2015 3:05:55 PM
            ____________________________________________LISA MATZ
                                                            Clerk
           IN RE TRAVELERS PROPERTY CASUALTY
      COMPANY OF AMERICA, GREAT AMERICAN INSURANCE
             COMPANY AND MICA CORPORATION

                             RELATORS
            ____________________________________________

    FROM THE 95th DISTRICT COURT, DALLAS COUNTY, TEXAS,
     CAUSE NO. DC-15-04399, HON. KEN MOLBERG, PRESIDING
         ____________________________________________

  RELATORS’ EMERGENCY MOTION FOR TEMPORARY ORDER
  STAYING ALL PROCEEDINGS IN THE TRIAL COURT PENDING
  RESOLUTION OF THEIR PETITION FOR WRIT OF MANDAMUS
        ____________________________________________

RYAN LOGAN VALDEZ                    KEVIN SEWELL
Texas Bar No. 24037627               Texas Bar No. 00789619
rvaldez@canteyhanger.com             sewell@mdjwlaw.com
J. FRANK KINSEL, JR.                 MICHAEL J. WATSON
Texas Bar No. 11488700               Texas Bar No. 24008246
jkinsel@canteyhanger.com             watson@mdjwlaw.com
BRIAN BRISCO                         MARTIN, DISIERE, JEFFERSON &
Texas Bar No. 24073957               WISDOM, LLP
bbrisco@canteyhanger.com             Tollway Plaza One
CANTEY HANGER LLP                    16000 N. Dallas Parkway, Suite
600 West 6th Street, Suite 300       Dallas, Texas 75248
Fort Worth, TX 76102                 Telephone: (817) 877-2847
Telephone: (817) 877-2800            Facsimile: (817) 333-2947
Facsimile: (817) 877-2807            Attorneys for Relator Great
Attorneys for Relator Travelers      American Insurance Company
Property Casualty Company of
America
JEFFREY JACK WOLF
Texas Bar No. 21849012
jwolf@wolflawpc.com
Jack D. Ormond
Texas Bar No. 24037217
jormond@wolflawpc.com
THE WOLF LAW FIRM, P.C.
1360 North White Chapel Blvd.
Southlake, Texas 76092
Telephone: (817) 552-9653
Facsimile: (817) 552-0300
Attorneys for Relator MICA
Corporation




                                2
TO THE HONORABLE COURT OF APPEALS:

      Come now Relators, Travelers Property Casualty Company of America,

Great American Insurance Company and MICA Corporation (collectively

“Relators”) and, pursuant to TEX. R. APP. PROC. 52.10, file their Emergency

Motion for Temporary Order Staying All Proceedings in the Trial Court Pending

Resolution of Their Petition for Writ of Mandamus and would respectfully show as

follows:

      On August 16, 2015, the trial court signed an order denying Relators’

Motion to Transfer Venue.       Relators’ Motion demonstrated that venue was

mandatory in Fannin County under Tex. Civ. Prac. & Rem. Code Ann. sec. 15.019.

Relators have filed contemporaneously with this emergency motion a Petition for

Writ of Mandamus seeking review of the trial court’s denial of their Motion to

Transfer Venue.

      As a result of the pendency of the petition for writ of mandamus, this Court

is authorized to grant temporary relief and stay the underlying litigation during the

pendency of the appellate proceedings:

      The relator may file a motion to say any underlying proceedings or for
      any other temporary relief pending the court’s action on the petition.

TEX. R. APP. P. 52.10(a).




                                         3
      The court—on motion of any party or on its own initiative—may
      without notice grant any just relief pending the court’s action on the
      petition.

TEX. R. APP. P. 52.10(b) (emphasis added).

      Venue has always been regarded as an important right in this State. Ruiz v.

Conoco, Inc., 868 S.W.2d 752, 758 (Tex. 1993). “The question of venue is a very

material right.” Fulmore v. Benson, 257 S.W. 697, 701 (Tex. Civ. App.—Austin

1923), rev’d on other grounds, 269 S.W. 71 (Tex. Comm. App. 1929, judg’t

adopted). Indeed, venue is “of vital importance.” City State Bank v. Gribble, 256
S.W.2d 872, 874 (Tex. Civ. App.—Amarillo 1952, no writ).

      In fact, venue is so important that if the court makes an improper venue

determination, then “it shall in no event be harmless error and shall be reversible

error.” TEX. CIV. PRAC. & REM. CODE ANN. sec. 15.064(b) (Vernon 1986). Proper

and early resolution of mandatory venue provisions, such as the one applicable in

this matter, are of such importance that mandamus proceedings are specifically

authorized to enforce those provisions. TEX. CIV. PRAC. & REM. CODE ANN. sec.

15.0642.

       The right of a defendant to be sued in a particular county necessarily

includes not only the right to have trial conducted there, but also to have all pre-

and post-trial issues ruled on in the statutorily prescribed county. Like special

appearances, proper venue is of such paramount importance that discovery on


                                         4
other issues may be entirely precluded while venue issues are resolved. In re

Alford Chevrolet-Geo, 997 S.W.2d 173, 181 (Tex. 1999) (“courts may limit

discovery pending resolution of threshold issues like venue”); Miller v. State &

County Mut. Fire Ins. Co., 1 S.W.3d 709, 716-17 (Tex. App.—Fort Worth 1999,

no pet.) (holding that trial court’s abatement precluding all discovery while it

determined venue issues was not an abuse of discretion).

      The question of whether the District Court of Dallas County court is the

proper court to adjudicate all the issues in this matter has not yet been resolved by

this Court. However, the Real Party in Interest, John Goin, has moved forward

with discovery sending 76 or more requests for production to each of the Relators

and unilaterally noticing the deposition of Hector Noris, an employee of Relator

MICA. MICA has filed a Motion to Quash the Deposition of Hector Noris on

several bases. The pre-trial issues related to this or any discovery, as well as the

other pre-trial and trial issues associated with this matter, should be decided by a

trial court in the proper county, which Relators would show is a district court in

Fannin County under a mandatory venue provision.

      The trial court proceedings should be stayed so that the parties will be

required to submit to the expense and inconvenience of discovery pending

resolution of this mandamus. Lacefield v. Electronic Fin. Group, 21 S.W.3d 799,

800 (Tex. App.—Waco 2000, no pet.) (discovery stayed during pendency of



                                         5
interlocutory appeal from order denying special appearance because appellant

should not be required to submit to “the expense and inconvenience of discovery

pending resolution of his appeal”).

      A stay of all proceedings below is just relief and is necessary to protect

Relators’ rights. TEX. R. APP. P. 52.10, 29.3. Relators request this Court to stay all

proceedings, including, but not limited to, discovery, the resolution of discovery

issues, and trial, during the pendency of and until the conclusion of this mandamus

proceeding.




                                          6
Respectfully submitted,


/s/ Ryan Logan Valdez                 /s/ Kevin Sewell
RYAN LOGAN VALDEZ                     KEVIN SEWELL
Texas Bar No. 24037627                Texas Bar No. 00789619
rvaldez@canteyhanger.com              sewell@mdjwlaw.com
J. FRANK KINSEL, JR.                  MICHAEL J. WATSON
Texas Bar No. 11488700                Texas Bar No. 24008246
jkinsel@canteyhanger.com              watson@mdjwlaw.com
BRIAN BRISCO                          MARTIN, DISIERE, JEFFERSON &
Texas Bar No. 24073957                WISDOM, LLP
bbrisco@canteyhanger.com              Tollway Plaza One
CANTEY HANGER LLP                     16000 N. Dallas Parkway, Suite 800
600 West 6th Street, Suite 300        Dallas, Texas 75248
Fort Worth, TX 76102                  Telephone: (817) 877-2847
Telephone: (817) 877-2800             Facsimile: (817) 333-2947
Facsimile: (817) 877-2807             Attorneys for Relator Great American
Attorneys for Relator Travelers       Insurance Company
Property Casualty Company of
America



/s/ Jack D. Ormond
JEFFREY JACK WOLF
Texas Bar No. 21849012
jwolf@wolflawpc.com
Jack D. Ormond
Texas Bar No. 24037217
jormond@wolflawpc.com
THE WOLF LAW FIRM, P.C.
1360 North White Chapel Blvd.
Southlake, Texas 76092
Telephone: (817) 552-9653
Facsimile: (817) 552-0300
Attorneys for Relator MICA
Corporation



                                  7
         CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P.
              52.10(a)/CERTIFICATE OF CONFERENCE

      This is to certify that Relators have notified all parties by telephone or
facsimile that this motion for temporary relief has been or will be filed and that this
motion is opposed.

                                        /s/ Michael Watson
                                        Michael Watson


                      CERTIFICATE OF COMPLIANCE

       This document complies with the typeface requirements of Tex. R. App. P.
9.4(e) because it has been prepared in a conventional typeface no smaller than 14-
point for text and 12-point for footnotes. This document also complies with the
word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains
1313 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).



                                        /s/ Michael Watson
                                        Michael Watson




                                          8
                         CERTIFICATE OF SERVICE

      This is to certify that on this 15th day of September 2015, a true and correct
copy of the foregoing document was served via facsimile to the following counsel:

Linda Dedman
Scott Ball
DEDMAN LAW, PLLC
Meadow Park Tower
10440 N. Central Expressway, Suite 1010
Dallas, Texas 75231
ldedman@coveragelawdallas.com
sball@coveragelawdallas.com

Peter Malouf
The Law Office of Peter G. Malouf
P.O. Box 12745
Dallas, Texas 75225


                                      /s/ Michael Watson
                                      Michael Watson




                                         9